Exhibit 10.5

Execution Version

SECOND AMENDMENT

TO AMENDED AND RESTATED LETTER OF CREDIT AGREEMENT

THIS SECOND AMENDMENT TO AMENDED AND RESTATED LETTER OF CREDIT AGREEMENT (this
“Amendment”) is dated as of September 5, 2013 and is entered into by and among
UTi Worldwide Inc., a BVI Business Company incorporated under the laws of the
British Virgin Islands with company number 141257 (the “Company”), each of the
Subsidiary Guarantors (as defined in the Amended and Restated Letter of Credit
Agreement), The Royal Bank of Scotland N.V., in its capacity as Issuing Bank
(the “Issuing Bank”) and is made with reference to that certain Amended and
Restated Letter of Credit Agreement, dated as of June 24, 2011 (as amended by
the First Amendment to Amended and Restated Letter of Credit Agreement, dated
June 5, 2013, by and among the Company, each of the Subsidiary Guarantors and
the Issuing Bank, and as further amended, supplemented or otherwise modified
through the date hereof, the “Letter of Credit Agreement”) by and among the
Company, the Subsidiary Guarantors and the Issuing Bank. Capitalized terms used
herein without definition shall have the same meanings herein as set forth in
the Letter of Credit Agreement after giving effect to this Amendment.

RECITALS

WHEREAS, the Obligors have requested that the Issuing Bank agree to amend
certain provisions of the Letter of Credit Agreement as provided for herein; and

WHEREAS, subject to certain conditions, the Issuing Bank is willing to agree to
such amendment relating to the Letter of Credit Agreement.

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

 

SECTION I. AMENDMENTS TO LETTER OF CREDIT AGREEMENT

Effective as of July 31, 2013,

(a) Section 3.4(b)(i) of the Letter of Credit Agreement is hereby amended and
restated by substituting the following therefor:

“(i) with respect to each outstanding Letter of Credit, letter of credit fees
equal to the greater of (A) (1) 3.00% per annum, times (2) the daily maximum
amount available to be drawn under such outstanding Letter of Credit (regardless
of whether any conditions for drawing could then be met and determined as of the
close of business on any date of determination) and (B) $75.00, for each
calendar quarter ended after the Effective Date; and”

(b) Section 7.1 of the Letter of Credit Agreement is hereby amended by
(1) deleting “and” at the end of clause (i), (2) replacing “.” at the end of
clause (j) with “;” and (3) adding the following new clause:

“(k) Monthly Statements – promptly after the same are available and in any event
within 30 days after each calendar month end, internally prepared on a non-GAAP
basis:

(i) consolidated income statement of the Company and its Subsidiaries, for such
calendar month;



--------------------------------------------------------------------------------

(ii) consolidated balance sheet of the Company and its Subsidiaries’ as of the
last Business Day of such calendar month;

(iii) schedule showing any outstanding revolving credit or letter of credit
commitments, and any outstanding amounts under any debt agreements of the
Company and its Subsidiaries as of the last Business Day of such calendar month;
and

(iv) consolidated statements of the balances of all accounts receivable owed to
the Company and its Subsidiaries (other than intercompany receivables) and an
accounts receivable aging schedule,

in each case, including a schedule comparing those items described above with
the same corresponding items shown in the Specified Projections, wherever
applicable.”

(c) Section 10.2 of the Letter of Credit Agreement is hereby amended by adding
the following sentence as the last sentence of such Section 10.2(a):

“Notwithstanding the foregoing, the Company shall not at any time (i) on or
prior to April 30, 2014, increase the aggregate amount of its annual dividend
above U.S. $6,900,000 or (ii) declare or make any share repurchase at any time
on or prior to the Compliance Date.”

(d) The following definitions set forth in Schedule B to the Letter of Credit
Agreement are hereby amended and restated by substituting the following
therefor:

“Consolidated EBITDA” means the consolidated net Pre taxation Profits of the
Group for a Measurement Period:

 

  (a) including the net Pre taxation Profits of a member of the Group or
business or assets acquired by a member of the Group during that Measurement
Period for the part of that Measurement Period when it was not a member of the
Group and/or the business or assets were not owned by a member of the Group; but

 

  (b) excluding the net Pre taxation Profits attributable to any member of the
Group or to any business or assets sold during that Measurement Period, and

 

  (c) excluding any non-cash impairments or write-ups of intangible assets, and
all as adjusted by:

 

  (i) adding back Consolidated Interest Payable;

 

  (ii) adding back depreciation and amortization; and

 

  (iii) adding back for (A) the Measurement Period ending July 31, 2013 up to
U.S.$20,000,000 in severance charges incurred during such Measurement Period,
(B) the Measurement Period ending October 31, 2013 up to U.S.$50,000,000 in
severance charges incurred during such Measurement Period, (C) the Measurement
Period ending January 31, 2014 up to U.S.$35,000,000 of severance charges
incurred during such period and (D) the Measurement Period ending April 30, 2014
up to U.S.$20,000,000 of severance charges incurred during such period.

“Consolidated Total Debt” means, without duplication,

 

  (a) all Indebtedness of the Group on a consolidated basis plus

 

2



--------------------------------------------------------------------------------

  (b) any liability arising from any deferred payment agreements arranged
primarily as a method of raising finance or financing the acquisition of an
asset; and

 

  (c) any Guaranty of a member of the Group with respect to liabilities of the
type referred to in clause (b) above;

minus

 

  (d) solely for each Measurement Period beginning with the Measurement Period
ending July 31, 2013 and ending with the Measurement Period ending April 30,
2014, to the extent otherwise included therein, the amount of the Capital Lease
related to the Pharma Facility in an amount not to exceed U.S.$60,000,000.

“Debt Service Ratio” means, for any Measurement Period the ratio of
(a) Consolidated EBITDA less distributions, dividends and redemptions on account
of or with respect to capital stock or other equity interests of the Company or
any Subsidiary (other than those (i) required to be paid under agreements
entered into with Persons in order to obtain or maintain BBBEE status and
(ii) received by the Company or a Subsidiary during such Measurement Period) to
(b) Consolidated Fixed Charges. Notwithstanding the foregoing, for the purposes
of the definition of “Debt Service Ratio” only, there shall be excluded from the
calculation of Consolidated Fixed Charges to the extent otherwise included
therein, (i) up to U.S.$2,100,000 paid by the Company in January, 2013 to
satisfy the requirement to pay a make-whole amount in connection with the
prepayment of the 2009 Notes and (ii) solely for each Measurement Period
beginning with the Measurement Period ending April 30, 2013 and ending with the
Measurement Period ending April 30, 2014, up to an aggregate of U.S.$6,000,000
in interest and scheduled principal payments under that certain Capital Lease
related to that certain warehouse facility in South Africa constructed for the
Company to support the Company’s pharmaceutical business in the region (the
“Pharma Facility”).

(e) Schedule B to the Letter of Credit Agreement is hereby amended to include
the following definition:

“Compliance Date” means the date on which the Company has delivered financial
statements and an officers certificate pursuant to which it is demonstrated and
certified that (i) the ratio of Consolidated Total Debt at any time to
Consolidated EBITDA for the Measurement Period then or most recently ended has
not exceeded 2.50 to 1.0 for two (2) consecutive fiscal quarters and (ii) a Debt
Service Ratio of at least 3.0 to 1.0 for two (2) consecutive fiscal quarters, in
each of clauses (i) and (ii) above, excluding the effect of the amendments set
forth in the Second Amendment on such calculations.

“Specified Projections” means the consolidated financial forecast for the
Company and its Subsidiaries received by the Issuing Bank on August 28, 2013.

 

3



--------------------------------------------------------------------------------

SECTION II. CONDITIONS TO EFFECTIVENESS

This Amendment shall become effective as of the date hereof only upon the
satisfaction of all of the following conditions precedent (the date of
satisfaction of such conditions being referred to herein as the “Second
Amendment Effective Date”):

A. Execution. The Issuing Bank shall have received a counterpart signature page
of this Amendment duly executed by each of the Obligors.

B. Fees. The Issuing Bank shall have received (i) all fees and other amounts due
and payable under the Letter of Credit Agreement on or prior to the Second
Amendment Effective Date, including, to the extent invoiced, reimbursement or
other payment of all out-of-pocket expenses required to be reimbursed or paid by
the Company hereunder or under any other Financing Agreement and (ii) a
non-refundable amendment fee of $10,000 which shall be fully earned when paid.

C. Other Documents. The Issuing Bank shall have received such other documents,
information or agreements regarding Obligors as the Issuing Bank may reasonably
request.

 

SECTION III. REPRESENTATIONS AND WARRANTIES

In order to induce the Issuing Bank to enter into this Amendment and to amend
the Letter of Credit Agreement in the manner provided herein, each Obligor which
is a party hereto represents and warrants to the Issuing Bank that the following
statements are true and correct in all material respects:

A. Organization; Power and Authority. Each Obligor is a corporation or other
legal entity duly incorporated or organized, validly existing and, where legally
applicable, in good standing under the laws of its jurisdiction of
incorporation, and is duly qualified as a foreign corporation or other legal
entity, where applicable, and, where legally applicable, is in good standing in
each jurisdiction in which such qualification is required by law, other than
those jurisdictions as to which the failure to be so qualified or in good
standing would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect. Each Obligor has the corporate (or other
organizational) power and authority to own or hold under lease the properties it
purports to own or hold under lease, to transact the business it transacts and
proposes to transact, to execute and deliver the Letter of Credit Agreement as
amended by this Amendment (the “Amended Agreement”) to which it is a party and
to perform the provisions hereof.

B. Authorization, Etc. The Amendment has been duly authorized by all necessary
corporate or other entity action on the part of each Obligor, and the Amendment
constitutes a legal, valid and binding obligation of each Obligor party thereto
enforceable against any such Obligor in accordance with its terms, except as
such enforceability may be limited by (i) applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and (ii) general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).

C. No Conflict. The execution, delivery and performance by each Obligor of the
Amendment will not (a) contravene, result in any breach of, or constitute a
default under, or result in the creation of any Lien in respect of any property
of any Obligor or any Subsidiary under, any Material indenture, mortgage, deed
of trust, loan, purchase or credit agreement, lease, corporate charter,
memorandum and articles of association, regulations or by-laws, or any other
Material agreement or instrument to which any Obligor or any Subsidiary is bound
or by which any Obligor or any Subsidiary or any of their respective properties
may be bound or affected, (b) conflict with or result in a breach of any of the
terms, conditions or provisions of any Material order, judgment, decree, or
ruling of any court,

 

4



--------------------------------------------------------------------------------

arbitrator or Governmental Authority applicable to any Obligor or any Subsidiary
or (c) violate any provision of any Material statute or other Material rule or
regulation of any Governmental Authority applicable to any Obligor or any
Subsidiary.

D. Governmental Authorizations, Etc. Except as disclosed on Schedule 5.7 of the
Amended Agreement, no consent, approval or authorization of, or registration,
filing or declaration with, any Governmental Authority is required in connection
with the execution, delivery or performance by any Obligor of the Amendment,
including, without limitation, any thereof required in connection with the
obtaining of Dollars to make payments under the Amended Agreement or any other
Financing Agreement and the payment of such Dollars to Persons resident in the
United States of America, except for the filing of Form 8-K with the SEC. Except
as disclosed on Schedule 5.7 of the Amended Agreement, it is not necessary to
ensure the legality, validity, enforceability or admissibility into evidence in
the Applicable Jurisdiction of the Amended Agreement or any other Financing
Agreement that any thereof or any other document be filed, recorded or enrolled
with any Governmental Authority, or that any such agreement or document be
stamped with any stamp, registration or similar transaction tax.

E. Insolvency. As of the Second Amendment Effective Date:

(a) no Obligor, is unable, or is deemed to be unable for the purposes of any
applicable law, or admits or has admitted its inability, to pay its debts as and
when they fall due or has suspended, or announced an intention to suspend,
making payments on any of its debts;

(b) no Obligor, by reason of actual or anticipated financial difficulties has
begun negotiations with one or more of its creditors with a view to rescheduling
or restructuring any of its Indebtedness;

(c) the value of the assets of the Obligors on a combined basis exceeds the
value of their liabilities on a combined basis (including contingent
liabilities); and

(d) no moratorium has been declared in respect of any Indebtedness of any
Obligor.

F. Incorporation of Representations and Warranties from Letter of Credit
Agreement. The representations and warranties contained in Section 5 of the
Letter of Credit Agreement are and will be true and correct in all material
respects on and as of the Second Amendment Effective Date to the same extent as
though made on and as of that date, except to the extent such representations
and warranties specifically relate to an earlier date, in which case they were
true and correct in all material respects on and as of such earlier date (other
than any default or waiver of default (other than payment defaults) under the
Credit Contract dated December 19, 2011, as amended, among the Company, certain
of its subsidiaries and KBC Bank, which would not, individually or in the
aggregate, have a Material Adverse Effect).

G. Absence of Default. After giving effect to this Amendment, no event has
occurred and is continuing or will result from the consummation of the
transactions contemplated by this Amendment that would constitute an Event of
Default or a Default.

 

SECTION IV. ACKNOWLEDGMENT AND CONSENT

Each Subsidiary Guarantor hereby acknowledges that it has reviewed the terms and
provisions of the Letter of Credit Agreement and this Amendment and consents to
the amendment of the Letter of Credit Agreement effected pursuant to this
Amendment. Each Subsidiary Guarantor hereby confirms that each Financing
Agreement to which it is a party or otherwise bound will continue to guarantee
to the

 

5



--------------------------------------------------------------------------------

fullest extent possible in accordance with the Financing Agreements the payment
and performance of all “Obligations” and “Guaranteed Obligations” under each of
the Financing Agreements to which is a party (in each case as such terms are
defined in the Letter of Credit Agreement).

Each Subsidiary Guarantor acknowledges and agrees that any of the Financing
Agreements to which it is a party or otherwise bound shall continue in full
force and effect and that all of its obligations thereunder shall be valid and
enforceable and shall not be impaired or limited by the execution or
effectiveness of this Amendment. Each Subsidiary Guarantor represents and
warrants that all representations and warranties contained in the Amended
Agreement and the Financing Agreements to which it is a party or otherwise bound
are true and correct in all material respects on and as of the Second Amendment
Effective Date to the same extent as though made on and as of that date, except
to the extent such representations and warranties specifically relate to an
earlier date, in which case they were true and correct in all material respects
on and as of such earlier date.

 

SECTION V. MISCELLANEOUS

A. Reference to and Effect on the Letter of Credit Agreement and the Other
Financing Agreements.

(i) On and after the Second Amendment Effective Date, each reference in the
Letter of Credit Agreement to “this Agreement”, “hereunder”, “hereof, “herein”
or words of like import referring to the Letter of Credit Agreement, and each
reference in the other Financing Agreements to the “Agreement”, “thereunder”,
“thereof” or words of like import referring to the Letter of Credit Agreement
shall mean and be a reference to the Letter of Credit Agreement as amended by
this Amendment.

(ii) Except as specifically amended by this Amendment, the Letter of Credit
Agreement and the other Financing Agreements shall remain in full force and
effect and are hereby ratified and confirmed.

(iii) The execution, delivery and performance of this Amendment shall not
constitute a waiver of any provision of, or operate as a waiver of any right,
power or remedy of the Issuing Bank under, the Letter of Credit Agreement or any
of the other Financing Agreements.

B. Headings. Section and Subsection headings in this Amendment are included
herein for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose or be given any substantive effect.

C. APPLICABLE LAW. THIS AMENDMENT SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE
WITH, AND THE RIGHTS OF THE PARTIES SHALL BE GOVERNED BY, THE LAW OF THE STATE
OF NEW YORK EXCLUDING CHOICE-OF-LAW PRINCIPLES OF THE LAW OF SUCH STATE THAT
WOULD PERMIT THE APPLICATION OF THE LAWS OF A JURISDICTION OTHER THAN SUCH
STATE.

D. Jurisdiction. Each Obligor irrevocably submits to the non-exclusive
jurisdiction of any New York State or federal court sitting in the Borough of
Manhattan, The City of New York, over any suit, action or proceeding arising out
of or relating to this Amendment or any other Financing Agreement. To the
fullest extent permitted by applicable law, each Obligor irrevocably waives and
agrees not to assert, by way of motion, as a defense or otherwise, any claim
that it is not subject to the jurisdiction of any such court, any objection that
it may now or hereafter have to the laying of the venue of any such suit, action
or proceeding brought in any such court and any claim that any such suit, action
or proceeding brought in any such court has been brought in an inconvenient
forum.

 

6



--------------------------------------------------------------------------------

E. Counterparts. This Amendment may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument; signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart so that all signature pages are physically attached to the same
document.

[Remainder of this page intentionally left blank.]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

COMPANY:     UTi WORLDWIDE INC.     By:  

/s/ Lance E. D’Amico

      Authorized Signatory

 

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

SUBSIDIARY GUARANTORS:

 

  UTi (AUST) PTY LIMITED, CAN 006 734 747   UTi LOGISTICS N.V.   UTi BELGIUM
N.V.   GODDARD COMPANY LIMITED   UTi INTERNATIONAL INC.   PYRAMID FREIGHT
(PROPRIETARY) LIMITED   UTi CANADA CONTRACT LOGISTICS INC.   UTi, CANADA, INC.  
UTi DEUTSCHLAND GMBH   UTi (HK) LTD.   UTi NEDERLAND B.V.   UTi GLOBAL SERVICES
B.V.   UTi TECHNOLOGY SERVICES PTE LTD.   UTi WORLDWIDE (SINGAPORE) PTE LTD  
SERVICIOS LOGISTICOS INTEGRADOS SLI, S.A.   UTi IBERIA S.A.   UTi WORLDWIDE (UK)
LIMITED   UTi, UNITED STATES, INC.   UTi INTERGRATED LOGISTICS, INC.   MARKET
TRANSPORT, LTD   INTRANSIT, INC.   SAMMONS TRANSPORTATION, INC.   UTi INVENTORY
MANAGEMENT SOLUTIONS, INC.   CONCENTREK, INC. By:  

/s/ Lance E. D’Amico

  Authorized Signatory

 

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

THE ROYAL BANK OF SCOTLAND N.V., as Issuing Bank By:  

/s/ Bhavin Shah

Name:   Bhavin Shah Title:   Authorized Signatory

 

[Signature Page to Second Amendment]